Citation Nr: 1108765	
Decision Date: 03/04/11    Archive Date: 03/17/11

DOCKET NO.  96-15 892	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUE

Entitlement to an initial compensable evaluation for bilateral pterygium.  


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

M. Taylor, Counsel




INTRODUCTION

The Veteran had active service from October 1971 to October 1995.

This matter was originally on appeal from a July 2000 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida.

This case has previously come before the Board.  Most recently, in May 2010, the case was remanded to the agency of original jurisdiction (AOJ) for additional development.  

In March 2008, the Veteran testified at a travel board hearing before the undersigned Veterans Law Judge.  A transcript of that hearing is of record.


FINDING OF FACT

From October 21, 2009, there is competent evidence tending to establish the degree of impairment due to service-connected bilateral pterygium approximates visual acuity of 10/200 in the left eye and 20/70 in the right eye.  


CONCLUSION OF LAW

The criteria for a 50 percent rating, but no higher, have been met, from October 21, 2009, but no earlier, for bilateral pterygium.  38 U.S.C.A. §§ 1155, 5107 (West 2002 & Supp. 2009); 38 C.F.R. §§ 4.7, 4.71a, 4.75, 4.83, 4.84a, Diagnostic Code 6034 (as in effect prior to December 10, 2008).



REASONS AND BASES FOR FINDING AND CONCLUSION

Veterans Claims Assistance Act of 2000 (VCAA)

With respect to the claimant's claim, VA has met all statutory and regulatory notice and duty to assist provisions.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326.

In Pelegrini v. Principi, 18 Vet. App. 112, 120-21 (2004) (Pelegrini II), the United States Court of Appeals for Veterans Claims (Court) held that VA must request that the claimant provide any evidence in his possession that pertains to the claim based upon 38 C.F.R. § 3.159(b).  The requirement of requesting that the claimant provide any evidence in his possession that pertains to the claim was eliminated by the Secretary during the course of this appeal.  See 73 Fed. Reg. 23353 (final rule revising 38 C.F.R. § 3.159(b) to rescind fourth element notice as required under Pelegrini II, effective May 30, 2008).  Thus, any error related to this element is harmless.  However, although this notice is no longer required, the Board notes that the veteran was aware that it was ultimately his responsibility to give VA any evidence pertaining to the claim.  Letters, dated in September 2003, October 2006, November 2006, and May 2010, told him to provide any relevant evidence in his possession.  See Pelegrini, 18 Vet. App. at 120.  

In Dingess v. Nicholson, 19 Vet. App. 473 (2006), the Court held that, upon receipt of an application for a service-connection claim, 38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b) require VA to review the information and the evidence presented with the claim and to provide the claimant with notice of what information and evidence not previously provided, if any, will assist in substantiating, or is necessary to substantiate, each of the elements of the claim, including notice of what is required to establish service connection and that a disability rating and an effective date for the award of benefits will be assigned if service connection is awarded.  

Here, the claimant is challenging the initial evaluation assigned following the grant of service connection.  In Dingess, the Court held that in cases where service connection has been granted and an initial disability rating and effective date have been assigned, the typical service-connection claim has been more than substantiated, it has been proven, thereby rendering section 5103(a) notice no longer required because the purpose that the notice is intended to serve has been fulfilled.  Id. at 490-91.  Thus, because the notice that was provided before service connection was granted was legally sufficient, VA's duty to notify in this case has been satisfied.

In the claimant's notice of disagreement, the claimant took issue with the initial 0 percent disability rating and is presumed to be seeking the maximum benefits available under the law.  Id.; see also AB v. Brown, 6 Vet. App. 35 (1993).  Therefore, in accordance with 38 U.S.C.A. §§ 5103A and 7105(d), the RO properly issued a statement of the case which contained, in pertinent part, the pertinent criteria for establishing a higher rating.  See 38 U.S.C.A. § 7105(d)(1).  Therefore, VA complied with the procedural statutory requirements of 38 U.S.C.A. §§ 5104(b) and 7105(d), as well as the regulatory requirements in 38 C.F.R. § 3.103(b).  See also Dingess/Hartman.  The claimant was allowed a meaningful opportunity to participate in the adjudication of the claim.  Thus, even though the initial VCAA notice did not address a higher rating, subsequent documentation addressed this matter; there is no prejudice to the claimant.  See Overton v. Nicholson, 20 Vet. App. 427, 439-444 (2006).  

In any event, the Board finds that any deficiency in the notice to the claimant or the timing of these notices is harmless error.  See Overton (finding that the Board erred by relying on various post-decisional documents to conclude that adequate 38 U.S.C.A. § 5103(a) notice had been provided to the claimant, the Court found that the evidence established that the claimant was afforded a meaningful opportunity to participate in the adjudication of the claim, and found that the error was harmless, as the Board has done in this case.)  See also Shinseki v. Sanders/Simmons, 129 S.Ct. 1696 (2009); Fenstermacher v. Phila. Nat'l Bank, 493 F.2d 333, 337 (3d Cir. 1974) ("[N]o error can be predicated on insufficiency of notice since its purpose had been served.").  In order for the Court to be persuaded that no prejudice resulted from a notice error, "the record must demonstrate that, despite the error, the adjudication was nevertheless essentially fair."  Dunlap v. Nicholson, 21 Vet. App. 112, 118 (2007).

For the reasons discussed above, the Board finds that VA has fulfilled its VCAA notification duties to the Veteran to the extent necessary.  

The claimant's pertinent medical records to include VA medical treatment records, and identified private medical records have been obtained, to the extent available.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  There is no indication in the record that any additional evidence, relevant to the issue decided herein, is available and not part of the claims file.  The claimant was also afforded examinations in September 2003 and June 2010.  38 C.F.R. § 3.159(c)(4).  

There is no objective evidence indicating that there has been a material change in the service-connected bilateral pterygium since the claimant was last examined.  38 C.F.R. § 3.327(a).  The duty to assist does not require that a claim be remanded solely because of the passage of time since an otherwise adequate VA examination was conducted.  See VAOPGCPREC 11-95.  The examination reports are thorough and supported by VA outpatient treatment records.  The examinations in this case are adequate upon which to base a decision.  The records satisfy 38 C.F.R. § 3.326.  

The claimant was also sent letters regarding the appropriate disability rating or effective date to be assigned in March 2006, May 2008, June 2009, and May 2010.  See Dingess/Hartman.

In summary, the Board finds that "it is difficult to discern what additional guidance VA could have provided to the veteran regarding what further evidence he should submit to substantiate his claim."  Conway v. Principi, 353 F.3d 1369 (Fed. Cir. 2004); see also Livesay v. Principi, 15 Vet. App. 165, 178 (2001) (en banc) (observing that "the VCAA is a reason to remand many, many claims, but it is not an excuse to remand all claims."); Reyes v. Brown, 7 Vet. App. 113, 116 (1994); Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991) (both observing circumstances as to when a remand would not result in any significant benefit to the claimant).


Criteria

Disability evaluations are determined by the application of the VA's Schedule for Rating Disabilities (Rating Schedule), 38 C.F.R. Part 4.  The percentage ratings in the Rating Schedule represent, as far as can be practicably determined, the average impairment in earning capacity resulting from diseases and injuries incurred or aggravated during military service and their residual conditions in civil occupations.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 4.1 (2010).  

Separate diagnostic codes identify the various disabilities.  Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.  Separate ratings for distinct periods of time, based on the facts are for consideration.  See Hart v. Mansfield, 21 Vet. App. 505 (2007).  In Fenderson v. West, 12 Vet. App. 119 (1999), the Court held that evidence to be considered in the appeal of an initial assignment of a disability rating was not limited to that reflecting the then current severity of the disorder.  In Fenderson, the Court also discussed the concept of the "staging" of ratings, finding that in cases where an initially assigned disability evaluation has been disagreed with, it was possible for a veteran to be awarded separate percentage evaluations for separate periods based on the facts found during the appeal period.  Fenderson at 126-28; see also Hart v. Mansfield, 21 Vet. App. 505 (2007).

During the rating period on appeal, VA amended its regulations for rating disabilities of the eye.  73 Fed. Reg. 66,543 (Nov. 10, 2008).  It is indicated in the Federal Register that these amendments shall apply to all applications for benefits received by VA on or after December 10, 2008.  

Visual acuity is to be measured based on the best distant vision obtainable after the best correction by glasses, unless there is a difference of more than four diopters of spherical correction between the two eyes, or the presence of keratoconus.  38 C.F.R. § 4.75.

Loss of use or blindness of one eye, having only light perception, will be held to exist when there is inability to recognize test letters at one foot and when further examination of the eyes reveals that perception of objects, hand movements, or counting fingers cannot be accomplished at distances less than three feet.  See 38 C.F.R. §§ 3.350(a)(4), 4.79.

Disability due to a pterygium under 38 C.F.R. § 4.84, Diagnostic Code 6034 is to be rated on the basis of impairment of vision.  The severity of visual acuity loss is determined by applying the criteria set forth at 38 C.F.R. § 4.84a; the assignment of disability evaluations for visual acuity is a purely mechanical application of the rating criteria.  Under these criteria, impairment of central visual acuity is evaluated from noncompensable to 100 percent based on the degree of the resulting impairment of visual acuity.  38 C.F.R. § 4.84a, Diagnostic Codes 6061 to 6079.  A disability rating for visual impairment is based on the best distant vision obtainable after the best correction by glasses.  38 C.F.R. § 4.75.  The percentage evaluation will be found from Table V by intersecting the horizontal row appropriate for the Snellen index for one eye and the vertical column appropriate to the Snellen index of the other eye.  38 C.F.R. § 4.83a.

When all the evidence is assembled, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the veteran prevailing in either event, or whether a preponderance of the evidence is against a claim, in which case, the claim is denied.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

Analysis

This matter stems from the appeal of an initial 0 percent evaluation assigned for bilateral pterygium following implementation the Board's grant of service connection in a July 2000 rating decision.  Thus, the question is whether a rating in excess of 0 percent for bilateral pterygium is warranted at any time during the entire relevant period.  See Fenderson v. Brown, 12 Vet. App. 119 (1999); see also, Hart v. Mansfield, 25 Vet. App. 505 (2007).

The Board notes that the regulations pertaining to rating eye disabilities were amended in November 2008.  73 Fed. Reg. 66,543-54 (Nov. 10, 2008).  This new rating criteria is not applicable in this case as it applies to applications for benefits received by VA on or after December 10, 2008.  

The Veteran asserts that his vision is worse than reflected by the 0 percent evaluation assigned for bilateral pterygium.  Having reviewed the record, the Board finds that the evidence in equipoise and thus, a finding in favor a 50 percent evaluation, but no higher for bilateral pterygium is supportable, from October 21, 2009, but no earlier.  

The Veteran's bilateral pterygium has been assigned a noncompensable rating pursuant to 38 C.F.R. § 4.84a, Diagnostic Code 6034.  Under 38 C.F.R. § 4.84a, Diagnostic Code 6034, pterygium is rated for loss of vision, if any.  Loss of vision is rated under 38 C.F.R. § 4.84a, Diagnostic Codes 6061-6079.  A noncompensable rating is assigned when vision is 20/40 in both eyes.  A 10 percent evaluation is assigned when vision is 20/50 in one eye and 20/40 in the other eye, or when vision is 20/50 in both eyes.  The evaluations continue to increase for additional impairment of central visual acuity.  See 38 C.F.R. § 4.84a, Diagnostic Codes 6061-6079.  The best distant vision obtainable after best correction by glasses will be the basis of rating.  See 38 C.F.R. § 4.75.

Private records reflect that the Veteran underwent left eye pterygium surgery on October 21, 2009, and the June 2010 VA examiner stated that while pterygium were not affecting visual acuity, results of pterygium outcome status post left eye in October 2009 was affecting vision in the left eye.  The examination report notes best distant visual acuity was 20/400 in the left eye, equivalent to 10/200, and right eye visual acuity was noted to be 20/60.  No improvement with correction in either eye was noted.  In addition, a December 2009 private record shows visual acuity of 20/70+ in the right eye and 20/400 in the left eye.  

In this case, the Board finds that the competent evidence tends to establish the Veteran's disability picture more nearly approximates the degree of impairment due to bilateral pterygium contemplated by a 50 percent rating, but not higher, from October 21, 2009, but no earlier.  Under Diagnostic Code 6076, a 50 percent rating is warranted when vision in one eye is 10/200 and vision in the other eye is 20/70.  

The competent evidence does not establish right eye visual acuity of 20/100 worse at any time during the relevant period.  See Diagnostic Code 6073.  The Board notes that while a November 2009 private record notes visual acuity without correction was 20/50 in the right eye with no improvement by pinhole and 5/200 in the left eye, such findings do not support a rating in excess of the 50 percent evaluation herein assigned from October 21, 2009.  See Diagnostic Code 6073.  

In addition, prior to October 21, 2009, the competent evidence does not establish that a compensable rating is warranted for bilateral pterygium at any time during the relevant period.  The Board notes that while VA records, dated in January 2009 and March 2009, reflect visual acuity was 20/400 in the left eye, the records show that the Veteran was status post operative cataract surgery.  As noted, the June 2010 VA examiner attributed decreased visual acuity in the left eye to the outcome of left eye pterygium surgery in October 2009 and specifically stated that bilateral pterygium do not affect the Veteran's visual acuity.  

In this case, the competent evidence does not establish a compensable rating is warranted based on decreased visual acuity attributable to service-connected bilateral pterygium, prior to October 21, 2009.  The June 2010 VA examiner reported visual acuity was 20/30 prior to the October 2009 left eye pterygium surgery.  The Board notes that the 50 percent evaluation herein assigned contemplates impairment in earning capacity, including loss of time from exacerbations due to bilateral pterygium.  38 C.F.R. § 4.1.

In addition, VA records reflect visual acuity was 20/50, bilaterally, in December 2008; 20/40 in the right eye and 20/30 in the left eye in July 2008; 20/25, bilaterally, in May 2008; and 20/50 in the right eye and 20/25 in the left eye in December 2007.  In addition, in June 2005, visual acuity without correction was 20/20 in the right eye and 20/25 in the left eye, and while progressive pterygium was noted in both eyes on VA examination in September 2003, best corrected visual acuity at distance was 20/20 in both eyes.  Further, VA records show visual acuity was 20/25, bilaterally, in February 2002 and 20/20, bilaterally, in July 2002, July 2003, and September 2003.  Regardless, the competent evidence does not establish decreased visual acuity due to service-connected bilateral pterygium, prior to October 21, 2009.  

A determination as to the degree of impairment due to service-connected disability requires competent evidence.  The Veteran is competent to report his symptoms, to include eye pain and difficulty driving at night, as noted at the hearing.  Transcript at 3-4 (2008).  As a layman, however, his opinion alone is not sufficient upon which to base a determination as to a relationship between service and current disability.  Rather, the Board must weigh and assess the competence and credibility of all of the evidence of record.  See Espiritu v. Derwinski, 2 Vet. App. 492, 494-95 (1992); Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006); Washington v. Nicholson, 19 Vet. App. 362, 368-69 (2005); Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007); Barr v. Nicholson, 21 Vet. App. 303 (2007).  

In this case, the Board has accorded more probative value to competent VA medical opinions in regard to the degree of impairment.  The Board notes that rationales for the VA opinions provided are based on objective findings, reliable principles, and sound reasoning.  In addition, the opinions are consistent VA treatment records and are not inconsistent with the other evidence, to include the testimony at the hearing and a June 2009 statement from the Veteran's spouse, as well as the VA and private treatment records.  

In Rice v. Shinseki, 22 Vet. App. 447 (2009), the Court held that a total disability rating based on individual unemployability (TDIU) is part of an increased rating claim when such claim is raised by the record.  The Court further held that when evidence of unemployability is submitted at the same time that the Veteran is appealing the initial rating assigned for a disability, the claim for TDIU will be considered part and parcel of the claim for benefits for the underlying disability.  Id. In this case, entitlement to a TDIU has not been raised by the Veteran or his representative, or by the record as the evidence, to include VA examination reports, dated in June 2003 and December 2006, reflect that the Veteran maintains gainful employment.  Therefore, the Board finds that no further consideration of a TDIU is warranted.

The Board has considered all potentially applicable provisions of 38 C.F.R. Parts 3 and 4, whether or not they have been raised by the Veteran or his representative, as required by Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  In this case, the Board finds no other provision upon which to assign a rating higher than the 50 percent evaluation herein assigned from October 21, 2009.  

Lastly, in regard to extraschedular consideration, the Board notes that an extraschedular rating is a component of a claim for an increased rating.  Barringer v. Peake, 22 Vet. App. 242 (2008); see Bagwell v. Brown, 9 Vet. App. 337, 338-39 (1996).  The threshold factor for extraschedular consideration is a finding on part of the AOJ or the Board that the evidence presents such an exceptional disability picture that the available schedular evaluations for the service-connected disability at issue are inadequate.  Thun v. Peake, 22 Vet. App. 111 (2008); see Fisher v. Principi, 4 Vet. App. 57, 60 (1993); 38 C.F.R. § 3.321(b)(1).  If so, factors for consideration in determining whether referral for an extraschedular rating include marked interference with employment or frequent periods of hospitalization that indicate that application of the regular schedular standards would be impracticable.  Thun, citing 38 C.F.R. § 3.321(b)(1).  

In the present case, the Board finds that the competent evidence does not establish, at any time, that the Veteran's service-connected bilateral pterygium produces such an unusual or exceptional disability picture rendering impractical the use of the regular schedular standards.  Rather, VA examination reports, dated in June 2003 and December 2006, note that the Veteran was employed.  The Board notes that while the Veteran underwent left eye pterygium surgery in October 2009, the competent evidence does not establish that the Veteran has experienced incapacitation or periods of hospitalization that would suggest that the rating schedule is insufficient for determining the appropriate disability rating in this case.  In addition, while the evidence reflects that he has had other eye surgery, to include in association with cataracts, service-connected bilateral pterygium has not resulted in periods of incapacitation such that the rating schedule is insufficient for determining the appropriate disability evaluation.  In addition, the June 2010 VA examination report notes that visual fields were full to finger count, extra ocular motility was noted to be full range of motion, external examination was normal, and pupils were equal, round and reactive.  Accordingly, the Board determines that referral for an extraschedular rating is not warranted.

The evidence is in favor of a 50 percent rating, but no higher, for bilateral pterygium, from October 21, 2009, but no earlier.  Consequently, and to that extent, the benefits sought on appeal are granted.  


ORDER

A 50 percent evaluation, but no higher, for bilateral pterygium is granted, from October 21, 2009, but no earlier, subject to the controlling regulations applicable to the payment of monetary benefits.



____________________________________________
MILO H. HAWLEY
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


